United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-151
Issued: October 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from an October 8, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as it was untimely and did not show clear evidence of error. As there is no merit
decision within one year of the last merit decision, the Board lacks jurisdiction to review the
merits of the case1 pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not demonstrate clear evidence of error.

1

20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 5, 1990, the
Board affirmed an August 9, 1989 Office decision granting appellant a schedule award.2 On
March 10, 1999 the Board affirmed an August 10, 1996 decision finding that he did not establish
an employment-related recurrence of disability on March 16, 1989 and a November 13, 1996
decision denying his request for further merit review under 5 U.S.C. § 8128.3 The Board
determined that appellant was not required to work outside of his restrictions of his limited-duty
position. The Board also found that he had not established that he was disabled from his limitedduty employment.4 By decision dated October 22, 2002, the Board affirmed March 14 and
November 29, 2001 and March 5, 2005 decisions denying appellant’s request for reconsideration
under section 8128.5 In a decision dated May 2, 2005, the Board affirmed a January 15, 2004
decision denying his request for reconsideration as it was untimely and did not establish clear
evidence of error.6 The findings of fact and conclusions of law from the prior decisions are
hereby incorporated by reference.
On August 12, 2005 appellant again requested reconsideration. By decision dated
December 7, 2005, the Office denied his request for reconsideration after finding that it was
untimely and did not demonstrate clear evidence of error. Appellant continued to request
reconsideration and, by decisions dated June 27, 2006, July 31 and September 11, 2006 and
May 10, 2007, the Office denied his requests as untimely and insufficient to demonstrate clear
evidence of error.7
On May 28, 2008 appellant again requested reconsideration. He contended that the
Office erred in its August 10, 1996 decision in finding that he was removed from the employing
establishment for being absent without leave from March 18 through June 9, 1989. Appellant
asserted that the Office should have notified the employing establishment that he was not absent
without leave but instead receiving compensation payments in the form of a schedule award. He
argued that a schedule award was considered compensation under the Federal Employees’

2

Docket No. 90-321 (issued April 5, 1990).

3

Docket No. 97-670 (issued March 10, 1999). The Office accepted that appellant sustained left carpal tunnel
syndrome due to factors of his federal employment. Appellant returned to limited-duty employment on
November 5, 1988. He stopped work on March 16, 1989 and did not return. The employing establishment
terminated appellant from employment on June 9, 1989 for failing to report to duty.
4

The Board noted that appellant turned in a letter of resignation on March 16, 1989 indicating that he would not
return to work unless he was reassigned to a different work schedule. The Board further indicated that he did not
seek medical treatment until 17 months after his March 16, 1989 work stoppage.
5

Docket No. 02-1032 (issued October 22, 2002).

6

Docket No. 04-757 (issued May 2, 2005).

7

Appellant appealed many of these decisions to the Board. In orders dated March 21, 2006, January 29, 2007
and May 21, 2008, the Board granted his requests to dismiss his appeals. Order Dismissing Appeal, Docket No.
06-457 (issued March 21, 2006); Order Dismissing Appeal, Docket No. 07-68 (issued January 29, 2007); Order
Dismissing Appeal, Docket No. 07-1774 (issued May 21, 2008).

2

Compensation Act.8 Appellant cited regulations pertinent to the Office of Personnel
Management finding that an individual is credited with time during which he receives
compensation.
Appellant submitted a copy of the Act defining compensation as including all money
payable under the Act, a March 17, 1989 letter from the employing establishment advising him
that he was abandoning a suitable position, a September 14, 1989 letter from the employing
establishment noting that he was removed on June 9, 1989 for being absent without leave since
March 18, 1989 and part of an Employee and Labor Relations Manual. He also submitted a
January 19, 2007 response from the employing establishment to his petition for review in his
Merit Systems Protection Board (MSPB) case. The employing establishment concurred with the
administrative law judge’s finding that appellant failed to establish jurisdiction.
By decision dated October 8, 2008, the Office denied appellant’s request for
reconsideration as it was untimely and did not demonstrate clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Act.9 As once such limitations, 20 C.F.R.
§ 10.607 provides that an application for reconsideration must be sent within one year of the date
of the Office decision for which review is sought. The Office will consider an untimely
application only if the application demonstrates clear evidence on the part of the Office in its
most recent merit decision. The application must establish, on its face, that such decision was
erroneous.10
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.11 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.12

8

5 U.S.C. §§ 8101-8193.

9

Id.

10

20 C.F.R. § 10.607.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

12

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).

3

ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.13 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.14 As appellant’s
May 28, 2008 request for reconsideration was submitted more than one year after the last merit
decision of record, it was untimely. Consequently, he must demonstrate clear evidence of error
by the Office in denying his claim for compensation.15
Appellant argued that he was not absent without leave from the employing establishment
but instead received compensation from the Office in the form of a schedule award. He
maintained that the Office erred in failing to inform the employing establishment that he was
paid compensation for a schedule award during the period in which he was found absent without
leave, March 18 through June 9, 1989. Appellant noted that compensation under the Act
included schedule award compensation. He submitted a March 17, 1989 letter from the
employing establishment informing him that he was abandoning a suitable position, a
September 14, 1989 letter advising that he was removed on June 9, 1989 for being absent
without leave, and a January 19, 2007 letter submitted by the employing establishment response
to his petition for review in his MSPB case.
The Office, in its last merit decision dated August 10, 1996, found that appellant did not
establish a recurrence of disability beginning March 16, 1989 as he did not establish that he was
either working outside his restrictions or that he was disabled from his limited-duty work as a
result of his accepted employment injury. By decision dated March 10, 1999, the Board affirmed
the Office’s August 10, 1996 decision. The fact that he received a schedule award during a
period in which the employing establishment found that he was absent without leave is not
relevant to the question of whether he was disabled from employment during the period in
question. A schedule award is not compensation for wage loss or potential wage loss and is
made without regard to whether or not there is a loss of wage-earning capacity resulting from the
injury.16 The evidence submitted in support of appellant’s untimely reconsideration request does
not address the pertinent issue of whether he was disabled due to his work injury beginning
March 16, 1989 or whether the employing establishment withdrew his limited-duty assignment;
thus, it is insufficient to establish clear evidence of error. In order to establish clear evidence of
error, a claimant must submit evidence relevant to the issue which was decided by the Office.17
The evidence must further be of sufficient probative value to shift the weight of evidence in

13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, supra note 12.

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

Renee M. Straubinger, 51 ECAB 667 (2000).

17

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision.18 The evidence appellant submitted on reconsideration fails to meet this standard.
On appeal appellant contends that the employing establishment erred in finding him
absent without leave while he was in receipt of compensation for a schedule award. He also
argues that the employing establishment should have restored him to service after he recovered
from his injury. Appellant asserts that he did not resign or leave his position. The employing
establishment’s termination of his employment after finding that he was absent without leave is
not a matter within the jurisdiction of the Board. The Board’s jurisdiction is limited to reviewing
final decisions of the Office issued under the Act.19
Appellant also argues that the employing establishment did not have limited-duty work
available for him after it terminated his employment. However, the withdrawal of a modifiedduty position by the employing establishment due to misconduct by the employee does not
constitute a recurrence of total disability.20
Appellant further argues that the Office failed to send him the memorandum to the
Director accompanying its October 8, 2008 decision. It does not appear, however, that the
Office prepared a memorandum to the Director. The Office considered his argument in its
decision but properly found that it was not relevant and thus not sufficient to show clear evidence
of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not demonstrate clear evidence of error.

18

See Jack D. Jackson, 57 ECAB 593 (2006); Andrew Fullman, 57 ECAB 574 (2006).

19

20 C.F.R. § 501.2(c).

20

Id. at § 10.5(x); K.C., 60 ECAB ____ (Docket No. 08-2222, issued July 23, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 8, 2008 is affirmed.
Issued: October 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

